ORDER
This matter came before the Court on the joint petition of the Attorney Grievance Commission and Charles F. Daum, Esquire.
*299Having considered the petition, it is this 8th day of February, 1993
ORDERED, by the Court of Appeals of Maryland that Respondent, Charles F. Daum, Esquire, be and he is hereby suspended for a period of one year from the practice of law in the State of Maryland effective from the date of this order pursuant to Maryland Rule BV13b. It is further,
ORDERED, that prior to his reinstatement Mr. Daum shall, pursuant to Maryland Rule BV13b2 file with Bar Counsel a verified statement that he has complied in all respects with the terms of his suspension and Bar Counsel notifies the Clerk of this Court that he is satisfied that Mr. Daum has complied with the terms of this suspension.